Citation Nr: 1750667	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, and, if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sleep disorder, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1974 to June 1975, and on active duty from October 1976 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board initially remanded the matter in June 2015 to provide the Veteran his requested Board video conference hearing.  The Board remanded the matter again in June 2016, noting that the Veteran's address had changed and that the Veteran's representative had filed a formal notice concerning the Veteran's new mailing address in July 2013.  The Board further noted that the subsequent notification letter for the requested video conference hearing was mailed to the old address and was returned postal service marked undeliverable.  As such, the Board remanded the matter again to update the Veteran's current mailing address and for the Veteran to be scheduled for another Board video conference hearing and for the  notification letter with the date and time of the new hearing to be sent to the correct address.  A review of the claims file shows that Board hearing notification letters in April 2017 and May 2017 were mailed to the Veteran's correct address.  The Veteran failed to report to the May 22, 2017 scheduled video conference hearing.  There has been no indication that the notification letters were returned postal marked undeliverable and the Veteran failed to submit any good cause for his absence.  Consequently, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).  

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as depression, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  As such, the initial issue of depression has been recharacterized accordingly since the June 2015 Board remand.

The issues of entitlement to service connection for an acquired psychiatric disorder and sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection for depression; the Veteran neither appealed the decision, nor submitted new and material evidence within a year and it became final.

2.  The evidence added to the record since the March 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  A March 2003 rating decision denied service connection for the Veteran's sleep disorder; the Veteran neither appealed the decision, nor submitted new and material evidence within a year and it became final.

4.  The evidence added to the record since the March 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The March 2003 rating decision denying service connection for a sleep disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

A rating decision issued by the RO in March 2003 denied the Veteran's claim for service connection for depression as well as a sleep disorder.  The RO notified the Veteran of this decision, but he did not perfect an appeal to the Board.  See 38 U.S.C.A. § 4005(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.

The Veteran similarly failed to submit new and material evidence within a year of the March 2003 rating decision.  38 C.F.R. § 3.156(b).  As such, the March 2003 rating decision is final.  The Veteran's claims for service connection for depression and a sleep disorder were denied in March 2003 on the basis that the Veteran had not been clinically diagnosed with either depression or a sleep disorder, his service medical records did not show evidence of any complaints of or treatment for depression or a sleep disorder, and his separation physical showed no defects or diagnoses.

At the time of the March 2003 rating decision denial, the pertinent evidence of record included the Veteran's service treatment records (STRs) from November 22, 1974 through June 3, 1975 and from May 31, 1979 through October 6, 1982, DD-214s, and the Veteran's October 2002 application for compensation.

Pertinent evidence received since the March 2003 rating decision includes the Veteran's hearing testimony from his April 2013 DRO hearing and military personnel records.  At the DRO hearing, the Veteran reported that an incident regarding his son had caused significant stress as well as problems with his commanding officer.  The Veteran reported that during active service in 1980, his son was burned severely at two and a half years old.  The Veteran reported that from the time he had entered service in 1972 until 1980, he had never had an Article 15, a write-up, Strike Troop, or letters of accommodation, and had obeyed every command ever given with no questions asked.  He was in Germany at the time when he was told to return to the United States since his son was injured.  He reported that his son had been burned by cooking grease and had to be air-lifted to a burn center.  Per his commander in Germany's advice, he applied for a compassionate reassignment.  He was subsequently assigned to the Army Garrison Headquarters at Fort Sam in Houston, Texas.  The Veteran indicated that the doctor treating his son, a two star general, told the Veteran that he would be assigned to that unit and have a job while his son was being medically treated.  The Veteran stated that the old company commander that was going out, and was replaced by a captain who had indicated there would not be any problems with getting a compassionate reassignment.  However, when the captain replaced the outgoing company commander, the new captain did not understand the Veteran's situation.  The Veteran indicated that he ended up disobeying the captain's orders due to orders by the two star general who was treating his son.  Eventually, the matter resulted in an Article 15 which was "beat."  The Veteran claimed that the captain informed him that he had never been beaten on an Article 15 and that he would get the Veteran for that.  The Veteran reported that after the Article 15 incident, he was unable to sleep, could not work, became depressed, was frustrated, and began experiencing problems in his family life.  The Veteran reported that he ultimately separated from military service and could not afford medical treatment for his son until he was sponsored.  The Veteran indicated that prior to the incident he had planned on staying in the military for 20 years.  He indicated that he had a bar to reenlistment on his DD-214.  He reported continued symptoms of depression and sleep issues since separation from active service, but he had not sought treatment for his issues because he could not afford treatment and did not have insurance.  

A review of the Veteran's military personnel records confirms the Veteran's claim of an Article 15 punishment in September 1982.  

The Board finds that the Veteran's April 2013 DRO hearing testimony, as well as his military personnel records added to the claims file are new in that they have not been previously considered, and are material, as they suggest at least the possibility of relationship between his depression and sleep disorder to his military service.  This testimony is presumed credible for the limited purpose of reopening the Veteran's claim.  As described, this evidence is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.

Accordingly, the claims for service connection for depression (now recharacterized as an acquired psychiatric disorder, to include depression) and a sleep disorder are reopened.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for acquired psychiatric disorder, to include depression, is reopened.  To that extent only, the appeal is allowed.

New and material evidence has been presented, and the claim of entitlement to service connection for a sleep disorder is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board notes that a review of the Veteran's STRs shows that during his August 1982 separation report of medical history, the Veteran had indicated he experienced, or had experienced, frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The Veteran also explained that after separation from active service he was unable to receive medical treatment for his claimed disorders since he was unable to afford treatment or insurance.  

Considering a VA examination of the Veteran for the claimed issues on appeal have yet to be conducted and in light of the Veteran's credible reports of ongoing depression and sleep problems since separation from active service, a remand is warranted to obtain medical opinions addressing whether the Veteran's acquired psychiatric disability and/or sleep disorder are caused by or related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the diagnosis of and etiology for his claimed sleep disorder and acquired psychiatric disorder(s), to include depression.  The examiner should answer the following questions:

a)  Does the Veteran have a clinically diagnosable sleep disorder, and, if so, is it at least as likely as not (50 percent or greater probability) that the disorder either began during or was otherwise caused by his military service.  Why or why not? 

b)   Does the Veteran have an acquired psychiatric disability, and if so, is it at least as likely as not (50 percent or greater probability) that the disorder either began during or was otherwise caused by his military service.  Why or why not? 

In providing the requested opinions, the examiner should comment on the relevance, if any, of the Veteran's indication on his medical history survey completed in conjunction with his separation physical that he had frequent trouble sleeping, depression or excessive worry, and nervous trouble.
 
2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


